PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of					: 
Narasimhan, et al.					:
Application No.  16/342,574				:	ON PETITION
Filed:   April 17, 2019					:
Attorney Docket No.  ADC-001			


This is a decision on the “Combined Request for Withdrawal of Holding of Abandonment under 37 CFR 1.181 and Petition to Withdraw Abandonment under 37 CFR 1.137(a)” filed on June 27, 2022. The petitions are being treated as a petition under 37 CFR 1.181(a) to withdraw the holding of abandonment and as a petition under 37 CFR 1.137(a) to revive the application. 

The petition under 37 CFR 1.181(a) is DISMISSED.

The petition under 37 CFR 1.137(a) is DISMISSED.

Applicant is given two (2) months from the mailing date of this decision in which to file a renewed petition under 37 CFR 1.137(a).  Extensions of time under 37 CFR 1.136(a) are available.

The application became abandoned on June 15, 2022, after a proper declaration under 37 CFR 1.63 or a properly executed substitute statement for all joint inventors was not filed by the payment of the issue fee.  A Notice of Abandonment was mailed on June 22, 202, stating that the application was abandoned because applicant failure to timely file an executed declaration under 37 CFR 1.63 for all of the joint inventors. Specifically, the notice stated that “[t]he substitute statement was signed by someone other than the applicant.”

The instant petition was filed on June 27, 2022, wherein applicant states:

[i]n response to the Notice of Abandonment mailed on June 22, 2022, alleging that the Substitute Statement was not filed prior to the payment of the Issue Fes, Applicant respectfully disagrees.

Applicant filed the attached Substitute Statement with the ariginal application filing on April 17, 2019, as indicated by the attached highlighted PAIR printout for this application.

Further, the Substitute Statement was signed by an officer of Applicant, namely, Ranjan Damodar, Chief Operating Officer of Applicant, Adcuratio Media, inc., as indicated in the highlighted portion of the as-filed Substitute Statement.

In light of the fact that Applicant did in fact submit the Substitute Statement, signed by an officer of the Applicant, prior to the payment of the Issue Fee, Applicant respectfully submits that the holding of abandonment of this application was improper, respectfully requests the withdrawal of the holding of abandonment, and requests issuance of the patent.

Excerpt taken from ““Combined Request for Withdrawal of Holding of Abandonment under 37 CFR 1.181 and Petition to Withdraw Abandonment under 37 CFR 1.137(a)” filed on June 27, 2022, p.1.

Consideration under 37 CFR 1.181(a)

Applicant’s argument has been considered but is not persuasive.  A review of the substitute statement under 37 CFR 1.64 filed on April 17, 2019, does not reveal that the substitute statement complied with 37 CFR 1.64(b)(1) that prescribes:
(b) A substitute statement under this section must:
(1) Comply with the requirements of § 1.63(a), identifying the inventor or joint inventor with respect to whom a substitute statement in lieu of an oath or declaration is executed, and stating upon information and belief the facts which such inventor is required to state;
It is noted that 37 CFR 1.63(a) prescribes:
(a) The inventor, or each individual who is a joint inventor of a claimed invention, in an application for patent must execute an oath or declaration directed to the application, except as provided for in § 1.64. An oath or declaration under this section must:
(1) Identify the inventor or joint inventor executing the oath or declaration by his or her legal name;
(2) Identify the application to which it is directed;
(3) Include a statement that the person executing the oath or declaration believes the named inventor or joint inventor to be the original inventor or an original joint inventor of a claimed invention in the application for which the oath or declaration is being submitted; and
(4) State that the application was made or was authorized to be made by the person executing the oath or declaration.
The substitute statement filed on April 17, 2019, does not comply with the requirements of 37 CFR 1.64(b)(1) and 37 CFR 1.63(a)(3) and (a)(4). The record does not reflect that a substitute statement in compliance with 37 CFR 1.64 was filed prior to the payment of the issue fee. The application was properly held abandoned on June 15, 2022, accordingly. The petition under 37 CFR 1.181(a) is dismissed.

Consideration under 37 CFR 1.137(a)
The provisions of 37 CFR 1.137(a) now provide that where the delay in reply was unintentional, a petition may be filed to revive an abandoned application or a lapsed patent pursuant to 37 CFR 1.137(b).  37 CFR 1.137(a) provides:
	
	(b)  Petition Requirements. A grantable petition pursuant to this paragraph must be accompanied by: 
		(1) The reply required to the outstanding Office action or notice, unless previously filed; 
		(2) The petition fee as set forth in § 1.17(m); 
		(3) Any terminal disclaimer (and fee as set forth in § 1.20(d)) required pursuant to paragraph (d) of 		this section. 
 		(3) A statement that the entire delay in filing the required reply from the due date for the reply 			until the 	filing of a grantable petition pursuant to this paragraph was unintentional. The Director 			may require additional information where there is a question whether the delay was unintentional; 		(c)   Reply.   In an application abandoned under 1.57(a), the reply must include a copy of the specification 		and any drawings of the previously filed application.  In an application or patent abandoned for 		failure to pay the issue fee or any portion thereof, the required reply must include payment of the issue fee 	or any outstanding balance.  In an application abandoned or failure to pay the publication fee, the required 	reply must include payment of the publication fee.  In a nonprovisional application abandoned for failure to 	prosecute, the required reply may be met by the filing of a continuing application.  In a nonprovisional 	utility or plant application filed on or after June 8, 1995, abandoned after the close of prosecution as define 	in 1.114(b), the required reply may also be met by the filing of a request for continued examination in 	compliance with 1.114. 

The instant petition does not satisfy the requirements of item (b)(1) above.

As to the requirements of item (b)(1), it is noted that the substitute statement under 37 CFR 1.64 filed on June 27, 2022, is not in compliance with 37 CFR 1.64 and 37 CFR 1.63(a) as discussed, supra.1 The petition under 37 CFR 1.137(a) is dismissed as the petition is not accompanied by a either a declaration under 37 CFR 1.63 for inventor Maheshwari or a substitute statement under 37 CFR 1.64 that is in compliance with 37 CFR 1.64 and 37 CFR 1.63(a). Applicant may consider utilizing the enclosed Form PTO/AIA /02 for substitute statement under 37 CFR 1.64, if such remains necessary.

The renewed petition under 37 CFR 1.137(a) need not be accompanied by a fee under 37 CFR 1.17(m).2

By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

Or via Patent Center


Telephone inquiries concerning this decision should be directed to the undersigned (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 As the application serial number and filing date are now available to petitioner, the substitute statement should cite the same thereon.
        
        2 The fee under 37 CFR 1.17(m) is not refundable.